Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 11, 1996, convicting him of *896criminally negligent homicide, aggravated unlicensed operation of a motor vehicle in the third degree, and unlicensed operation of a motor vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the People did not adduce legally sufficient evidence of the element of “criminal negligence” is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to. the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of criminally negligent homicide beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Thompson and Krausman, JJ., concur.